Citation Nr: 1702364	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for recurrent patellar subluxation and a torn meniscus of the left knee status post surgery.  

2.  Entitlement to an initial compensable rating for limitation of extension of the left knee.  

3.  Entitlement to an increased rating for osteoarthritis of the left knee status post surgery, currently rated as 10 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent for Morton's neuroma of the left foot.  

5.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Board remanded the issues of entitlement to an increased rating for osteoarthritis of the left knee status post surgery with a residual scar, and for an initial compensable rating for Morton's neuroma of the left foot, along with the issue of entitlement to a TDIU, for additional development and consideration.

Subsequently, in a December 2015 rating decision, a 10 percent rating was assigned for Morton's neuroma of the left foot.  In addition, in an April 2016 rating decision, an initial separate 20 percent rating was assigned for recurrent patellar subluxation and torn meniscus of the left knee status post surgery, and an initial separate noncompensable rating was assigned for limitation of extension of the left knee.  As such, the issues are separately listed as reflected on the title page.  

The April 2016 rating decision further reflects that service connection was granted for a left medial calf deep non-linear scar, and that evaluations were assigned for left knee scars.


REMAND

As noted above, in October 2015, the Board remanded the increased rating claim for the Veteran's service-connected left knee disability to afford him a VA examination, which was conducted in December 2015.  However, the examination report is not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Thus, a new examination is needed.  

In addition, the VA opinion notes that for the past five years the Veteran worked only sporadically due to left knee and left foot pain.  Although the service-connected disabilities of the left knee, tibia/fibula, and foot were determined to severely impair prolonged walking, standing, carrying, and lifting, no impact on sedentary employment was noted.  Regardless, the issue of entitlement to a TDIU is intertwined with the Veteran's claim for an increased rating for osteoarthritis of the left knee, along with initial higher rating claims for recurrent left patellar subluxation and torn meniscus and limitation of extension.  Therefore, the Board will also remand the issue of entitlement to a TDIU.  

Further, the Board remanded the issue of entitlement to an increased rating for Morton's neuroma of the left foot for issuance of a statement of the case (SOC).  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although an April 2015 rating decision reflects that a 10 percent rating was assigned for Morton's neuroma of the left foot under Diagnostic Code 5279 for anterior metatarsalgia (Morton's disease), noted to be the maximum rating under that diagnostic code, the December 2015 VA examination report notes not only left foot tenderness but also associated painful motion of the toes, both of which were reported to impact physical activities of employment.  As a SOC was not issued, the case must be remanded for compliance with the Board's October 2015 remand directives.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC with respect to entitlement to an initial rating in excess of 10 percent for Morton's neuroma of the left foot.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Update the record to include all of the Veteran's VA medical records since April 2016.  

3.  Schedule the Veteran for a VA knee examination to ascertain the severity of his service-connected left knee disabilities, to include recurrent patellar subluxation and torn meniscus, as well as osteoarthritis with pain/limitation of flexion and extension.  The claims file should be reviewed by the examiner. 

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the left knee in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so;

b. State whether there is any objective evidence of pain on active and passive range of motion of the left knee in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees;

c.  State whether there is any incoordination, weakened movement and excess fatigability on use of the left knee in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the left knee in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e. Describe the severity of the recurrent left patellar subluxation and torn meniscus status post surgery (mild, moderate, or severe).  

f.  As to the service-connected left lower extremity disabilities, to include recurrent left patellar subluxation and torn meniscus status post surgery; osteoarthritis of the left knee status post surgery with pain/limitation of flexion and extension; surgical scars; Morton's neuroma, and tibial compound fracture and fibular fracture with unequal leg length, comment on their effect on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

